Title: To John Adams from Nicolaas Van Staphorst, 5 October 1789
From: Van Staphorst, Nicolaas,Van Staphorst, Jacob
To: Adams, John



Sir
Amsterdam 5 October 1789

The present will We hope be delivered to you, by our very particular and highly esteemed Friend Mr. A. G. Massa, Who having distinguished himself greatly and advantageously in the cause of Liberty and Humanity, in the struggle made here for the Rights of both; After the defeat of his Party thro’ foreign Invasion, the purpose seeking the Enjoyment of those valuable Priviledges: To enable him to succeed in which laudable and pursuit; We beg leave to recommend him to your warmest Contenance and Protection, Whereto We are persuaded You will be well inclined, thro’ a dispensation to oblige us, and the Recollection of the Relation You lately bore with the Assertion of the same Cause in this once happy Country, especially on our assuring you, You will find him worthy of all the assistance You may be able to give him, and that the Services or Civilities He will receive from you, We shall deem a singular favor conferred on ourselves, that We shall at all times hold ourselves ready to retaliate by every means within our Reach.—
We are respectfully / Sir / Your most obd hble Serv.

N&J. Van Staphorst & Hubbard